Name: Commission Regulation (EEC) No 1745/93 of 1 July 1993 amending Regulation (EEC) No 846/93 introducing a countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7 . 93 Official Journal of the European Communities No L 161 /27 COMMISSION REGULATION (EEC) No 1745/93 of 1 July 1993 amending Regulation (EEC) No 846/93 introducing a countervailing charge on apples originating in Chile duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration the countervailing charge on the import of apples originating in Chile must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 846/93 (3), as last amended by Regulation (EEC) No 1 636/93 (4), intro ­ duced a countervailing charge on apples originating in Chile ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 846/93 'ECU 23,05' is hereby replaced by 'ECU 33,01 ' Article 2 This Regulation shall enter into force on 2 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. O OJ No L 59, 12. 3 . 1993, p. 25 . (4) OJ No L 155, 26. 6 . 1993 , p. 71 .